TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 14, 2020



                                       NO. 03-19-00142-CV


                              Lickety Split Express, Inc., Appellant

                                                  v.

                                 Lyndee Solutions, Inc., Appellee




           APPEAL FROM THE COUNTY COURT OF FAYETTE COUNTY
              BEFORE JUSTICES TRIANA, SMITH AND SHANNON
          REVERSED AND REMANDED -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment rendered by the trial court on December 4, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the judgment. Therefore, the Court reverses the trial court’s judgment and remands the case to

the trial court for further proceedings consistent with the Court’s opinion. Appellee shall pay all

costs relating to this appeal, both in this Court and in the court below.